Citation Nr: 0730712	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2003 
and April 2004 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in St. Petersburg, Florida, which 
denied entitlement to service connection for PTSD.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that this matter was transferred 
to the Board in May 2007.  In June 2007, the veteran 
submitted additional pertinent evidence in support of his 
claim to the RO.  This evidence was transferred to the Board.  
In August 2007, the Board sent a letter in accordance with 
38 C.F.R. § 19.37(b) and § 20.1304(c) (2007) to the veteran.  
The letter informed the veteran that the additional evidence 
was not previously considered by the RO.  The veteran was 
informed that he had the right to have the RO review the 
evidence before the Board reviewed it and if he wished, he 
may waive his right to have the RO review the additional 
evidence by submitting a waiver in writing.  In an additional 
evidence response form, the veteran indicated that he wished 
to have the matter remanded to the agency of original 
jurisdiction for consideration of the additional evidence.  
Accordingly, a remand is required to comply with the 
provisions of 38 C.F.R. § 20.1304.  See also DAV, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board is an appellate body and not an initial finder of 
facts).

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Review of the record shows that the veteran receives 
treatment for psychiatric disorders from the Bay Pines VA 
medical facility.  The record shows that the RO last searched 
for VA treatment records at the Bay Pines VA medical facility 
in July 2006.  The Board finds that the RO should obtain the 
VA treatment records from the VA medical facility in Bay 
Pines for treatment of psychiatric disorders dated from July 
2006.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran also testified that he underwent counseling in 
1979 at facilities in Flint, Michigan, and Hawaiian Gardens.  
Hearing transcript (T.) 8-9.  These records might also be 
relevant to the claim and an attempt to obtain them should be 
made.  

Additionally, the veteran seemed to indicate at his hearing 
that he received Supplemental Security Income (SSI) 
Disability benefits.  T. 27.  The Social Security 
Administration should be contacted for any decision and 
supporting records that may be on file there for the veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of psychiatric disorders from 
the Bay Pines VA medical facility dated 
from July 2006 and incorporate them into 
the veteran's claims file.   

        Ask the veteran to complete release 
forms for the facilities in Flint, 
Michigan, and Hawaiian Gardens.  The 
complete names and addresses should be 
provided by the veteran to the extent 
possible.  

        Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for SSI disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  After the above development is 
completed, and after any other additional 
development deemed necessary is 
accomplished, readjudicate the issue on 
appeal based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the statement of 
the case in May 2005 should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



